                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,                      Case No. 2:19-cv-00421-DCN

         Plaintiff,                              MEMORANDUM DECISION AND
                                                 ORDER
         v.

  EBENEZER K. HOWE IV, and PHI
  DEVELOPMENT LLC,

         Defendants.


                                  I. INTRODUCTION

       Pending before the Court is Defendant Ebenezer Howe’s “Notice of Proposed

Emergency Petition for Mandamus.” Dkt. 35.

       Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court will decide the Motion without oral argument. Dist. Idaho Loc.

Civ. R. 7.1(d)(1)(B).

       For the reasons set forth below, the Court hereby certifies Defendant’s appeal as

frivolous and the Motion is therefore DENIED.

                                  II. BACKGROUND

       On October 29, 2019, the United States filed a complaint against Howe and PHI

Development LLC (“PHI”), to foreclose on federal tax liens attached to a parcel of property



MEMORANDUM DECISION AND ORDER – 1
titled to PHI. Dkt. 1. Howe is the sole member of PHI.

       Upon filing, the Clerk of the Court randomly assigned the case to United States

Magistrate Judge Candy W. Dale.

       On November 26, 2019, Howe filed a Motion for Extension of Time to Respond to

Complaint. Dkt. 6.

       On December 5, 2019, Judge Dale granted Howe’s Motion. Dkt. 9. In her order,

Judge Dale also explained that because PHI is an entity, Howe could not represent its

interest—even though he is the sole member of that LLC. Id. at 2. See also Dist. Idaho Loc.

Civ. R. 83.4(d).

       On December 12, 2019, Howe filed an answer to the Complaint and Motion to

Dismiss Due to Fraud on the Court. Dkt. 11. That same day, Howe filed a Motion for

“Appointment of Assistance of Counsel for Both Defendants.” Dkt. 12. Numerous other

motions followed.

       On February 3, 2020—in accordance with Williams v. King, 875 F.3d 500 (9th Cir.

2017—Judge Dale directed the Clerk of the Court to reassign this case to a District Judge.

The undersigned was assigned the case. However, because of Judge Dale’s familiarity with

the matters in this case—and owing to the heavy caseload of District Judges in the District

of Idaho—pursuant to 28 U.S.C. § 636(b), the undersigned referred all pretrial matters back

to Judge Dale. Dkt. 27.

       On February 21, 2020, Judge Dale denied Howe’s Motion to Appoint Counsel. Dkt.

30. In her Order, Judge Dale explained that civil litigants do not have a constitutional right

to counsel but can nonetheless seek an order of the Court appointing counsel. Judge Dale


MEMORANDUM DECISION AND ORDER – 2
analyzed the case and determined that Howe is not entitled to counsel in this case. Dkt. 30,

at 4. Judge Dale also explained—as she had previously—that Howe cannot represent the

interests of PHI and seek counsel on its behalf. Id. at 5.

        Three days later Howe filed a motion entitled “Combined Emergency Objection to

Denial of Appointment of Counsel, Motion to Stay/Amend Dale Order and to Vacate

Referral” (Dkt. 31) which, in effect, appealed Judge Dale’s order to the undersigned

District Judge.

        In his motion, Howe claims that Judge Dale does not have subject-matter

jurisdiction over this action, that she misrepresented his request for counsel, and that she

erroneously denied him his “constitutionally protected due process right to counsel.” See

generally id. Because of these purported failures, Howe requests—among two pages of

demands—that the undersigned “IMMEDIATELY STAY the Order Magistrate Dale

issued on February 21, 2020,” (Id. at 9) and that the District Court “vacate the referral . . .

to Magistrate Dale, who has already decided the outcome of the case” (Id. at 11). In his

reply Motion, Howe further requests that the undersigned order numerous actions to occur

within a 48-hour window.1

        While this emergency motion was pending, Howe filed his “Notice of Proposed

Emergency Petition for Mandamus” (Dkt. 35) claiming that if the undersigned did not rule

on his emergency motion within 48-hours—and order Plaintiffs to produce certain

documents within 48-hours—Howe would file an emergency petition for mandamus to the


1
  Howe asks that the Court order the attorneys in this case to provide certain records and “prove” certain
allegations within 48 hours. Additionally, Howe requests that this Court rule on his motion within 48 hours.


MEMORANDUM DECISION AND ORDER – 3
Ninth Circuit Court of Appeals. Id.

       The Court did not have an opportunity to rule on Howe’s motion within the

timeframe he requested and as a result, Howe subsequently filed his Petition for

Mandamus. Dkts. 38-40.

                                  III. LEGAL STANDARD

       As a general rule, the filing of a notice of appeal “divests the district court of its

control over those aspects of the case involved in the appeal.” Griggs v. Provident

Consumer Disc. Co., 459 U.S. 56, 58 (1982) (citations omitted). The Ninth Circuit recently

clarified that this divestiture rule is not truly jurisdictional, but instead is better understood

as a “mandatory claim-processing rule[ ] that may be applied in a less stern manner than

true jurisdictional rules.” Rodriguez v. Cty. of Los Angeles, 891 F.3d 776, 790 (9th Cir.

2018) (internal quotation marks omitted) (quoting Hamer v. Neighborhood Hous. Servs. of

Chicago, 138 S. Ct. 13, 17 (2017)).

       Accordingly, in cases where the district court is concerned about the potential for

abuse of the appeals process, it may certify an appeal as frivolous and retain jurisdiction to

proceed before an appellate decision issues. Id. at 790-91. See also United States v. Hickey,

580 F.3d 922, 928 (9th Cir. 2009) (“Filing an appeal from an unappealable decision does

not divest the district court of jurisdiction.” (citing Estate of Conners v. O'Connor, 6 F.3d

656, 658 (9th Cir. 1993))). “An appeal is frivolous if it is ‘wholly without merit.’” United

States v. Kitsap Physicians Serv., 314 F.3d 995, 1003 n. 3 (9th Cir. 2002) (quoting Amwest

Mortg. Corp. v. Grady, 925 F.2d 1162, 1165 (9th Cir. 1991)).




MEMORANDUM DECISION AND ORDER – 4
                                     IV. ANALYSIS

       In this case, Howe’s is seeking to abuse the judicial process. The Court will not

certify his appeal and will, instead, retain jurisdiction in this matter for the purposes of

securing “the just, speedy, and inexpensive determination of every action and proceeding.”

Fed. R. Civ. P. 1.

       The Court is not prone to exaggeration, but Howe’s notice/motion is nothing short

of extortion or coercion. Simply put, the basis for Howe’s appeal is that the District Court

did not rule on his emergency motion appealing Judge Dale’s order in the timeframe he

demanded. These tactics are improper and may result in sanctions. The Court, not any

singular party, sets the timeframe for ruling on motions. Judges in the District of Idaho

have a heavy caseload and, except in rare circumstances—none of which are applicable

here—cannot rule on a motion within 48-hours. Howe’s impatience notwithstanding, he

does not have the right to “jump over” the District Court to the Circuit Court (seeking

identical relief) simply because the Court did not address his motion on his timeframe.

       Additionally, Howe’s appeal is wholly without merit because none of the issues he

seeks to appeal—Judge Dale’s denial of his Motion to Appoint Counsel, his argument that

the Court lacks subject matter jurisdiction, or the undersigned’s “failure” to order certain

parties to produce documents within a prescribed timeframe—are not appealable.

       As it relates to the underlying rulings from Judge Dale, Howe essentially has two

appeals pending—one with the District Court and one with the Ninth Circuit Court of

Appeals. The District Court can (and will) review Howe’s appeal of Judge Dale’s

decisions; however, none of Magistrate Judge Dale’s rulings are final orders under 28


MEMORANDUM DECISION AND ORDER – 5
U.S.C. § 1291 that can be appealed to the Ninth Circuit. Additionally, the Court will not

certify any of the issues (related to Judge Dale’s orders or otherwise) as eligible for appeal

under 28 U.S.C. § 1292.

       In short, the Court hereby certifies that Howe’s Notice for Writ of Mandamus (Dkt.

35) is frivolous. The Court will not divest itself of jurisdiction.

                                             V. ORDER

       IT IS HEREBY ORDERED:

       1. Howe’s Notice/Motion of Emergency Petition for Mandamus (Dkt. 35) is

           DENIED.


                                                   DATED: March 31, 2020


                                                   _________________________
                                                   David C. Nye
                                                   Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER – 6
